Citation Nr: 9931408	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  93-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran had active service from April 1944 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1992 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  

The Board remanded this issue in May 1995 and April 1997.  
The requested development has been accomplished and the 
matter is now before the Board for further appellate review.  


FINDINGS OF FACT

1.  The service-connected post-traumatic stress disorder 
(PTSD) does not result in more than moderate industrial 
impairment.  

2.  The veteran's service-connected PTSD does not approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

PTSD is no more than 30 percent disabling.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 and 
Code 9411 (1996 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD has increased in severity.  
He wrote that he was discharged from the Naval Hospital with 
a 50 percent evaluation.  He stated that his PTSD has been 50 
percent disabling since separation from service in 1945 and 
that it should not have been reduced.  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  

The rating criteria changed during the pendency of the claim.  
Where the regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as 100 percent disabling where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; the veteran demonstrably unable 
to obtain or retain employment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
with the psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, with psychoneurotic symptoms of such severity that 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation required that impairment of the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms which 
resulted in a reduction of initiative, flexibility, 
efficiency and reliability levels so as to produce definite 
industrial impairment.  38 C.F.R. Part 4, Codes 9400-9411 
(1996) (effective prior to November 7, 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....100 
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective 
relationships............................
..................................70 
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and-long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
........50 
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..........30 

61 Fed. Reg. 52701, 52702 (1996). 38 C.F.R. §4.130 (1999).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 
7 Vet.App. 55 (1994).

I.  Background

Service connection for psychoneurosis was granted in November 
1945 and assigned a 50 percent rating.  After the February 
1947 VA examination the rating was decreased to 10 percent.  
The 10 percent evaluation remained in effect until October 
1989 when the Board increased the rating to 30 percent.  

In February 1992 the veteran made a claim for an increased 
rating for psychoneurosis.  The RO denied the claim in a 
rating decision dated March 1992.  The veteran filed a timely 
Notice of disagreement and Substantive Appeal.  In January 
1996 the diagnosis was changed to PTSD.  

Between January 1990 and May 1995 the veteran was seen in the 
Mental Hygiene Clinic.  It was noted that he was doing well, 
sleeping well and had a good appetite.  Upon examination the 
veteran was alert, oriented and pleasant.  He was well 
groomed and his affect was completely appropriate.  There was 
no evidence of thought disorder.  He maintained his weight 
without physical or emotional complaints.  The assessment was 
that the veteran was stable.  

In a letter dated July 1992 a private doctor wrote that the 
veteran continued to be on chronic medication for control of 
his anxiety.  He had some extreme emotional lability and had 
significant insomnia.  The anxiety was significant enough 
that it interfered with his ability to function in his normal 
daily life and activity.  The doctor wrote that the veteran 
worked with his brother in an automotive service business.  
It was simply by the fact that his brother was in the 
business with him that the veteran was able to continue; 
otherwise he would be unable to have any gainful employment.  
The doctor expected the condition to continue into the future 
in an indefinite manner.  

At the August 1992 RO hearing the veteran testified that he 
had been going for outpatient treatment for his nervous 
condition every three to four months since discharge from 
service.  He stated that was on medication that made him 
groggy and depressed.  The veteran indicated that he was 
still married and that he still lived with his wife at home.  
He testified that he worked part time for his brother and 
that he mostly relaxed, or tried to, and watched television.  
The veteran reported that his hobby was golf and that he 
played about once a week.  He stated that he tried to go to 
church every Sunday but that he did not do a lot of shopping 
and limited his visits to the mall.  

The veteran testified that loud noises bothered him and that 
he had exaggerated startle response.  He reported daily 
anxiety, daily thoughts about his service experiences and 
nightmares.  He indicated that he used to work full time for 
his brother but that about four to five years ago he changed 
to part time.  He testified that he changed to part time work 
because of his nervous condition.  The veteran stated that he 
was a member of Veterans of Foreign Wars but was not active 
and that he belonged to a church and attended regularly.  He 
reported that he had some friends.  

The veteran's brother wrote, in a letter dated August 1992, 
that the veteran had been under a doctor's care since he was 
discharged from service with nerve problems.  

The VA examiner, in September 1992, indicated that veteran 
was pleasant, immediately engaging and in no acute distress.  
He was quiet, but verbally articulate.  He was neat, clean 
and well dressed.  The veteran was mildly dysphoric with some 
slight restriction of affect; however, his affect was 
appropriate to this situation.  He was euthymic and there was 
no indication of increased startle reaction.  The veteran was 
mildly tense, but showed no tremor.  

His speech was relevant, coherent and goal directed.  There 
was no indication of a thought disturbance of perceptual 
problem.  He denied suicidal or homicidal ideas.  There were 
no obsessions, compulsions, phobias or psychosomatic trends.  
He was fully oriented and his intellect was estimate as 
within in normal limits.  The veteran's fund of knowledge was 
commensurate with a 12th grade education.  Memory for remote 
events was good, as was recent recall memory.  His 
concentration was satisfactory.  The veteran's judgment and 
insight were fair. 

The impression was chronic, episodically moderate PTSD 
(previously diagnosed as anxiety neurosis).  The veteran's 
Global Assessment of Functioning (GAF) score was 65, 
currently and in the past year.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  See 
Carpenter v. Brown, 8 Vet. App. 240, 243, 244 (1995).  A 61 
to 70 GAF rating indicates some mild symptoms.  DSM-IV.

A private psychiatric examination, dated March 1993, revealed 
that the veteran was pleasant and direct.  He appeared calm 
almost to the point of slightly flattened effect.  He smiled 
in a way that seemed apologetic when referring to the 
emotional and physical trauma he suffered.  Eye contact was 
good and he was alert and oriented to time, place, person and 
objects.  The veteran spoke in a low, fairly soft voice at a 
normal rate with no speech defects noted.  His fund of 
knowledge appeared adequate and his intelligence was 
estimated within the normal range.  Content of thought 
followed the line of questioning with minimal to moderate 
spontaneity.  Process of thought was logical and lucid with 
no signs of thought disorder or psychotic processing.  

The veteran denied any hallucinatory experience.  He 
demonstrated some capacity for abstraction. The veteran was 
able to recall three objects immediately, but none after 5 
minutes.  He discontinued serial 7's at 86 with the 
explanation that he needed paper and pencil.  He correctly 
computed 2 separate calculations requiring a combination of 
multiplication, addition and subtraction to arrive at the 
correct answer.  The veteran denied suicidal ideation.  His 
judgment appeared slightly impulsive.  He consumed 
approximately 2 caffinated beverages per day.   The veteran 
denied any food cravings and his appetite was good with no 
recent change in weight.  

He stated that sleep was poor with problems of both 
initiation and maintenance.  The veteran claimed he got four 
to five hours per night; however, his usual bedtime was 10:00 
to 10:30 p.m.  It would take him 45 minutes to 1 hour to get 
to sleep and he generally slept until 4:30 to 5:00 a.m. when 
he arose.  

The impressions were psychological factors affecting physical 
condition; depression; rule out PTSD.  

Minnesota Multiphasic Personality Inventory (MMPI) results 
provided a valid profile.  The profile in general was in the 
range of data reported in PTSD research for PTSD.  Strong 
depressive process was apparent, along with obessive-
compulsive features quite strong.  The veteran expressed a 
great number of physical complaints and bodily 
preoccupations.  He appeared to experience significant 
distress in social situations and was likely to be 
introverted with poor social skills.  

While testing appeared to be generally supported of PTSD, the 
veteran did not appear to meet all criteria of table 7-DSM 3R 
for PTSD.  Specifically, persistent avoidance of stimuli 
associated with the trauma of numbing of general 
responsiveness (not present before the trauma) as indicated 
by at least 3 of the following: There was no evidence by 
clinical history of any of the seven criteria in the 
category.  While the veteran probably fit the criteria better 
for obsessive compulsive disorder, it appeared that the 
features that qualifies him for this diagnosis result from 
his war experience and is truly more PTSD in nature.  

At the August 1995 VA examination the veteran was neatly 
dressed with constricted and guarded affect.  He appeared to 
be somewhat tense and his speech was nonspontaneous, even 
though he was repeatedly urged to describe his symptoms in 
detail.  There was no suggestion of thought disorder and the 
veteran recalled one of three items spontaneously at five 
minutes and a second one with a clue, but was unable to 
recall the third word.  He was able to do serial sevens very 
slowly but correctly, despite protests that he could not do 
so.  There was no evidence of delusions or hallucinations.  
The veteran denied homicidal or suicidal ideations.  

There appeared to be basically no doubt that this veteran 
suffered from PTSD.  He was described as having typical 
symptoms at the time of his discharge from the military.  
There does not appear to be strong evidence that he would be 
unable to tolerate any employment whatsoever outside of the 
service station that he owns with his brother.  It is noted 
that he apparently never really attempted other work.  

The diagnosis was PTSD.  His GAF was 55, with moderate 
symptoms and moderate difficulty in social and occupational 
functioning, marked by irritability and a tendency to 
withdraw.  

The October 1997 VA examination reported showed that the 
veteran was alert and oriented to time, place, person and 
objects.  His mood was described as not the best and ranked 
it four out of ten.  The veteran's affect was constricted.  
He denied any auditory or visual hallucinations, suicidal or 
homicidal ideations and paranoia.  He admitted to nightmares 
and flashbacks.  His memory was intact for one out of three 
objects in five minutes.  The veteran's speech was regular in 
terms of rate and rhythm without loosening of associations or 
flight of ideas.  His speech was goal directed and his eye 
contact was good.  He refused to spell "world" backwards, 
and he refused to perform serials 3s and serial 7s.  Insight 
and judgment were good.  The impression was PTSD and his GAF 
was 50 to 55.  

The examiner commented that it appeared that the veteran 
suffered from PTSD.  He appeared to have moderate symptoms 
and moderate difficulty in social and occupational 
functioning which was enhanced by his withdrawal from others 
and irritability.  There did not appear to be strong evidence 
currently that he could not tolerate gainful employment, 
outside the service station but he has never worked outside 
of the family business previously.  

In a letter dated July 1998, a private doctor wrote that the 
veteran continued with the previous PTSD.  The private doctor 
indicated that the veteran was able to have some gainful 
employment only due to the business partnership with is 
brother.  The veteran and his brother were able to operate an 
automobile mechanic repair service.  The veteran was able to 
assist his brother with very light remedial activities around 
the repair shop.  

The private doctor felt that the veteran continued to have 
anxiety and PTSD symptomatology and expected this to continue 
indefinitely into the future.  

II.  Analysis

The claim for increase is well grounded.  The veteran has 
alleged that he is worse and private examiners have implied 
that the veteran is employed only thorough the graces of his 
family.  However, the Board is under an obligation to review 
all the evidence of record.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The September 1992 VA examination provided a GAF of 65.  A 
GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well, with some meaningful interpersonal 
relationships.  However, the veteran's GAF score does not 
indicate severe or considerable impairment in his ability to 
establish or maintain effective or favorable relationships 
with people or virtual isolation in the community.  The 
veteran's GAF score was 50 to 55 at the August 1995 VA 
examination and the October 1997 VA examination.  This is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).

The veteran testified that he was still married and living 
with is wife.  He reported that he was a member of a church, 
which he attended regularly, and that he had some friends.  
His hobby was golf, which he played once a week and he was an 
inactive member of Veterans of Foreign Wars.  This shows that 
the veteran is not virtually isolated in the community.  

Severe or considerable disability is required under the old 
criteria to warrant an evaluation in excess of the current 30 
percent.  The VA examiners have not identified such symptoms 
and the veteran has not described psychoneurotic symptoms of 
such severity and persistence that there is severe or 
considerable impairment in the ability to obtain or retain 
employment.  In letters dated July 1992 and July 1998 a 
private doctor wrote that veteran worked with his brother.  
The private doctor stated that it was simply by the fact that 
his brother was in the business with him that the veteran was 
able to continue; otherwise he would be unable to have any 
gainful employment.  At the August 1992 RO hearing the 
veteran testified that he used to work full time for his 
brother but changed to part time because of his nerves.  
However, the VA examiner in August 1995 indicated that there 
did not appear to be strong evidence that the veteran would 
be unable to tolerate any employment whatsoever outside of 
his brother's business.  It was noted that he apparently 
never really attempted other work.  In October 1997 the VA 
examiner indicated that there did not appear to be strong 
evidence that the veteran could not tolerate gainful 
employment, outside of his brother's business but that he had 
never worked outside of the family business previously.  

The Board has considered the veteran's statements and those 
of the private examiners.  However, we are presented with 
treatment records that reflect that the veteran is stable, 
well-groomed, pleasant, alert and with appropriate affect.  
The examinations for compensation purposes resulted in GAFs 
of 65, 55 and between 50 and 55.  This constitutes negative 
evidence.  When the specific issue of whether the veteran was 
working only because of the family business, the VA examiners 
determined that there did not appear to be strong evidence 
that the veteran would be unable to tolerate employment.  The 
VA examiners also supported the opinions with GAFs and 
clinical findings.  In sum, the Board finds that detailed VA 
examination reports with medical opinions are far more 
probative than mere conclusions of private examiners that are 
unsupported by clinical data.

The veteran's symptoms do not meet the criteria for a higher 
evaluation under the new criteria.  The Board also notes that 
the revised criteria removed the distinctions between 
psychoneurotic and psychotic disorders.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  The examiners have not identified 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and-long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Outpatient treatment notes from January1990 
to May 1995 consistently showed that there was no evidence of 
thought disorder.  At the September 1992 VA examination the 
veteran's memory for remote events was good, as was his 
recent recall memory.  His concentration was satisfactory and 
his judgment and insight were fair.  

A private psychiatric examination, dated March 1993, revealed 
that the veteran's affect was slightly flattened.  He spoke 
in a low, fairly soft voice at a normal rate with no speech 
defects noted.  The veteran demonstrated some capacity for 
abstraction and was able to recall three objects immediately, 
but none after 5 minutes.  He discontinued serial 7s at 86 
and correctly computed 2 separate calculations requiring a 
combination of multiplication, addition and subtraction.  The 
private doctor stated that the veteran's judgment appeared 
slightly impulsive.  At the October 1997 VA examination the 
veteran's memory was intact for one out of three objects in 
five minutes.  His speech was regular in terms of rate and 
rhythm without loosening of associations or flight of ideas.  
The veteran's insight and judgment were good.  

Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name were not 
identified by the examiners.  Outpatient treatment notes 
between January 1990 and May 1995 consistently showed that 
the veteran was doing well, sleeping well and had a good 
appetite.  He was well groomed and his affect was completely 
appropriate.  There was no evidence of thought disorder.  

A private doctor wrote, in July 1992, that the veteran had 
some extreme emotional lability and significant insomnia.  
The private doctor indicated that the anxiety was significant 
enough that it interfered with the veteran's ability to 
function in his normal life and activity.  At the August 1992 
RO hearing the veteran reported daily anxiety and nightmares.  
He testified that loud noises really bothered him and that he 
had exaggerated startle response.  However, at the September 
1992 VA examination the veteran denied suicidal or homicidal 
ideas.  There was no obsession, compulsions, phobias or 
psychosomatic trends.  The veteran was euthymic and there was 
no indication of increased startle reaction.  

The March 1993 private examination report revealed that the 
veteran's thought content followed the line of questioning 
with minimal to moderate spontaneity.  Process of thought was 
logical and lucid with no signs of thought disorder or 
psychotic processing.  The veteran denied any hallucinatory 
experience and suicidal ideation.  At the August 1995 VA 
examination there was no suggestion of thought disorder.  
There was no evidence of delusions or hallucinations.  The 
veteran denied homicidal or suicidal ideations.  The October 
1997 VA examination report revealed that the veteran was 
alert and oriented to time, place, person and objects.  He 
denied auditory or visual hallucinations, suicidal or 
homicidal ideations and paranoia.  He admitted to nightmares 
and flashbacks.  His memory was intact for one out of three 
objects in five minutes.  There was no loosening of 
association and the veteran's insight and judgment were good.  

As the veteran's symptoms do not meet the requirements for a 
higher evaluation under the new criteria an increased 
evaluation is not warranted.  

The preponderance of the evidence is against the claim.  An 
increased evaluation is not warranted under the old or the 
new criteria for the service-connected disability.  Although 
the veteran has expressed his opinion regarding the degree of 
his impairment and presented testimony, the most probative 
evidence consists of the medical evidence prepared by skilled 
medical professionals.  There is no doubt to be resolved.  


ORDER

An evaluation in excess of 30 percent for PTSD is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

